NUMBER 13-13-00377-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


KIP H. ALLISON,                                                                 Appellant,

                                             v.

WORLDVENTURES MARKETING,
LLC D/B/A WORLDVENTURES
AND WORLDVENTURES HOLDINGS,
LLC D/B/A WORLDVENTURES,                                                       Appellees.


                    On appeal from the 160th District Court
                          of Dallas County, Texas.


                ORDER TO FILE APPELLANT'S BRIEF
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is before the Court on appellant’s second motion for extension of time

to file the brief. Appellant’s brief was originally due to be filed on July 25, 2013, and this
Court has previously granted appellant an extension for the filing of appellant’s brief in

this cause. Appellant has now filed his second motion requesting additional time to file

the appellate brief in this cause.

       The Court, having fully examined and considered appellant's second motion for

extension of time to file the brief and the extension previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's second motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's second motion for extension of time to file the brief is hereby

GRANTED, and appellant is hereby ORDERED to file the appellate brief with this Court

on or before October 25, 2013.        Further motions for extension of time will not be

favorably entertained by the Court.

       The Clerk of this Court is ORDERED to serve a copy of this order on appellant by

certified mail, return receipt requested.



                                                         PER CURIAM

Delivered and filed the
1st day of October, 2013.




                                             2